              Case:20-01947-jwb   Doc #:184-1 Filed: 07/22/2020   Page 1 of 20




                        Exhibit 1 to Bidding Procedures Order

                                    Bidding Procedures




DOCS_SF:103744.2
                 Case:20-01947-jwb            Doc #:184-1 Filed: 07/22/2020               Page 2 of 20



                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:                                                      Chapter 11

    BARFLY VENTURES, LLC, et al.                                Case No. 20-01947-jwb

                     Debtors.1                                  Jointly Administered




                                           BIDDING PROCEDURES

Set forth below are the bidding procedures (the “Bidding Procedures”) to be employed in connection
with the proposed sale of certain tangible and intangible assets (the “Purchased Assets”) of the above-
captioned debtors and debtors in possession (collectively, the “Sellers” or the “Debtors”) that relate to
each of the restaurant locations owned or operated by the Debtors in connection with the Debtors’ jointly
administered chapter 11 cases pending in the United States Bankruptcy Court for the Western District
of Michigan (the “Court”), lead case number 20-01947.

As set forth in the Motion of Debtors for Entry of (I) an Order (A) Approving Bidding Procedures and
Scheduling Sale Hearing, (B) Approving the Form of the Asset Purchase Agreement, Including the Bid
Protections, and (C) Granting Related Relief; and (II) an Order (A) Authorizing the Sale of Substantially
All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests, (B)
Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and
(C) Granting Related Relief (the “Motion”), the Sellers are seeking to sell substantially all of their assets
related to their restaurants, subject to competitive bidding as set forth herein. A capitalized term used
but not defined herein shall have the meaning ascribed to it in the Motion.

I.           ASSETS TO BE SOLD

The Sellers seek to consummate a sale of the Purchased Assets (the “Sale”). The sale of the Purchased
Assets is on an “as is, where is” and “with all faults” basis and without representations, warranties, or
guarantees, express, implied, or statutory, written or oral, of any kind, nature or description by the Sellers,
their affiliates, or any of their respective representatives, agents, or estates, except to the extent set forth
in the purchase agreement of the Successful Bidder (as defined herein) as approved by the Court. Except
as otherwise provided in such approved purchase agreement, all of the Sellers’ right, title, and interest in
1
    The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC (8379);
      9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings, LLC (d/b/a
      Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334); HopCat-Ann Arbor,
      LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit, LLC (8519); HopCat-
      GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)
      (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat) (6242);
      HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison,
      LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935);
      HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
      Restaurant Saloon) (4255).


DOCS_SF:103744.2
                 Case:20-01947-jwb             Doc #:184-1 Filed: 07/22/2020                 Page 3 of 20



and to each Purchased Asset to be acquired shall be sold free and clear of all liens, claims, interests, and
encumbrances (collectively, the “Encumbrances”), with such Encumbrances to attach solely to the net
proceeds of the Sale.

II.        THE STALKING HORSE AGREEMENT AND BREAK-UP FEE

The Sellers have entered into that certain Asset Purchase Agreement dated July 9, 2020 (the “Stalking
Horse Agreement”) with Project BarFly LLC (a “Stalking Horse Bidder”), an affiliate of the
Prepetition Secured Lender, for the Purchased Assets. The Stalking Horse Agreement is subject to
higher or otherwise better offers and the Sellers intend to continue to solicit offers from possible bidders.
Pursuant to the terms of the Stalking Horse Agreement, the Stalking Horse Bidder has agreed, among
other things, to credit bid $17,500,000 for the Purchased Assets (the “Credit Bid”).

In recognition of the expenditure of time, energy, and resources by the Stalking Horse Bidder, if the
Stalking Horse Bidder is not the Successful Bidder, the Sellers will pay the Stalking Horse Bidder an
aggregate break-up fee not to exceed $525,000 (the “Break-Up Fee”).2

III.       THE BIDDING PROCEDURES

In order to ensure that the Sellers receive the maximum value for the Purchased Assets, a Stalking Horse
Agreement shall be subject to higher or better offers as provided in these Bidding Procedures.

           A.       Provisions Governing Qualifications of Bidders

Unless otherwise ordered by the Court, in order to participate in the bidding process, prior to the Bid
Deadline (defined below), each person who wishes to participate in the bidding process (a “Potential
Bidder”) must deliver the following to the Notice Parties (as defined below):

                    (i)      a written disclosure of the identity of each entity that will be
                             bidding for the Purchased Assets or otherwise participating in
                             connection with such bid; and

                    (ii)     information satisfactory to the Sellers that the Potential Bidder has
                             the financial wherewithal to consummate the proposed Sale,
                             including payment of any cure amount and the provision of
                             adequate assurance of future performance with respect to any
                             contract that may be assigned; and

                    (iii)    an executed confidentiality agreement (to be delivered prior to the
                             distribution of any confidential information by the Sellers to a
                             Potential Bidder) in form and substance satisfactory to the Sellers
                             and their advisors.



2
       For the avoidance of doubt, no bidder other than the Stalking Horse Bidder shall be granted a break-up fee or other like
       compensation at any time in connection with the Debtors’ sale process or Bidding Procedures.

DOCS_SF:103744.2
              Case:20-01947-jwb          Doc #:184-1 Filed: 07/22/2020           Page 4 of 20



A Potential Bidder that delivers the documents and information described above or that the Sellers
determine, in consultation with the Consultation Parties (as defined below), is likely (based on
availability of financing, experience, and other considerations) to be able to consummate the Sale, will
be deemed a “Qualified Bidder.”

As promptly as practicable after a Potential Bidder delivers all of the materials required above, the
Sellers will determine, in consultation with the Consultation Parties (as defined below), and will notify the
Potential Bidder if such Potential Bidder is a Qualified Bidder.

Upon a Potential Bidder being notified that such Potential Bidder is a Qualified Bidder, the Sellers will
provide the Stalking Horse Agreement for the Qualified Bidder to use in connection with preparing its
bid.

        B.         Due Diligence

The Sellers will provide any Potential Bidder such due diligence access or additional information as the
Sellers deem appropriate, which may include differentiations between the diligence provided to strategic
and financial bidders, as appropriate, and contractual obligations to limit access to certain proprietary
information. The Sellers reserve the right to withhold any diligence materials that the Sellers determine
are business-sensitive or otherwise not appropriate for disclosure to a competitor of the Sellers. The due
diligence period will extend through and include the Bid Deadline. Additional due diligence will not be
provided after the Bid Deadline, unless otherwise deemed reasonably appropriate by the Sellers. All
due diligence requests must be directed to Robert Hersch, Senior Managing Director of Mastodon
Ventures, Inc., via email at rhersch@mastodonventures.com.

        C.         Provisions Governing Qualified Bids

A bid will be considered a “Qualified Bid” only if the bid is submitted by a Qualified Bidder and the
Sellers determine, in consultation with (i) the Administrative Agent and (ii) the Committee (together
with the Administrative Agent, the “Consultation Parties”), that such bid complies with all of the
following:

                   (i)    it states that the applicable Qualified Bidder offers to purchase, in
                          cash or, if applicable, through a credit bid, or any combination of
                          the two, all or a portion of the Purchased Assets upon the terms
                          and conditions that the Sellers, in consultation with the
                          Consultation Parties, reasonably determine are no less favorable to
                          the Sellers than those set forth in the Stalking Horse Agreement;

                   (ii)   it offers to purchase all or substantially all of the Purchased Assets
                          or only a portion of the Purchased Assets; provided, however, a
                          bid that offers to purchase only a portion of the Purchased Assets
                          may only be a Qualified Bid to the extent that the value of such
                          bid, in combination with the value of other Bids for other
                          Purchased Assets, exceeds the amount set forth in paragraph (vii)
                          below;


DOCS_SF:103744.2
              Case:20-01947-jwb            Doc #:184-1 Filed: 07/22/2020           Page 5 of 20



                   (iii)    it includes a signed writing stating that the Qualified Bidder’s offer
                            is irrevocable until the selection of the Successful Bidder, provided
                            that if such bidder is selected as the Successful Bidder or the Back-
                            Up Bidder (each, as defined below) its offer shall remain
                            irrevocable until the later of (i) the closing of the Sale to the
                            Successful Bidder or the Back-Up Bidder, and (ii) the date that is
                            twenty (20) calendar days after the Sale Hearing;

                   (iv)     it includes confirmation that there are no conditions precedent to the
                            Qualified Bidder’s ability to enter into a definitive agreement and
                            that all necessary internal and shareholder approvals have been
                            obtained prior to the submission of the bid;

                   (v)      it includes a duly authorized and executed copy of an asset
                            purchase agreement, including the purchase price for the
                            Purchased Assets expressed in U.S. Dollars (the “Purchase
                            Price”), together with all exhibits and schedules thereto (an “Asset
                            Purchase Agreement”), and, copies marked to show any
                            amendments and modifications to the Stalking Horse Agreement;

                   (vi)     it includes financial statements or other written evidence, including
                            (if applicable) a firm commitment for financing, establishing the
                            ability of the Qualified Bidder to consummate the proposed Sale
                            and pay the Purchase Price, including payment of any cure amount
                            with respect to any contract that may be assigned, in cash, such
                            as will allow the Sellers to make a reasonable determination as to
                            the Qualified Bidder’s financial and other capabilities to
                            consummate the transaction contemplated by the Asset Purchase
                            Agreement;

                   (vii)    the bid has a value to the Sellers, determined in the Sellers’
                            reasonable business judgment after consultation with the
                            Consultation Parties, that is greater than or equal to the sum of the
                            value offered under the Stalking Horse Agreement, plus (i) the
                            Break-Up Fee, plus (ii) $100,000 (the “Minimum Initial Overbid
                            Amount”); provided, for the avoidance of doubt, this requirement
                            may be satisfied by the aggregation of bids for portions of the
                            Purchased Assets under the proviso in the foregoing clause (ii);

                   (viii)   it identifies with particularity which Contracts the Qualified
                            Bidder wishes to assume and provides details of the Qualified
                            Bidder’s proposal for the treatment of related cure costs and the
                            provision of adequate assurance of future performance to the
                            counterparties to such Contracts; provided, a landlord submitting a
                            bid for its own real property lease(s) under which it is the landlord
                            and no other Purchased Assets (a “Landlord Bid”) shall not be
                            required to detail its proposal for providing adequate assurance of

DOCS_SF:103744.2
              Case:20-01947-jwb            Doc #:184-1 Filed: 07/22/2020           Page 6 of 20



                            future performance;

                   (ix)     it includes an acknowledgement and representation that the
                            Qualified Bidder: (i) has had an opportunity to conduct any and all
                            required due diligence regarding the Purchased Assets prior to
                            making its offer; (ii) has relied solely upon its own independent
                            review, investigation, and/or inspection of any documents and/or
                            the Purchased Assets in making its bid; (iii) did not rely upon any
                            written or oral statements, representations, promises, warranties or
                            guaranties whatsoever, whether express or implied (by operation
                            of law or otherwise), regarding the Purchased Assets or the
                            completeness of any information provided in connection therewith
                            or with the Auction, except as expressly stated in the Asset
                            Purchase Agreement; and (iv) is not entitled to any expense
                            reimbursement, break-up fee, or similar type of payment in
                            connection with its bid;

                   (x)      it includes evidence, in form and substance reasonably satisfactory
                            to the Sellers, in consultation with the Consultation Parties, of
                            authorization and approval from the Qualified Bidder’s board of
                            directors (or comparable governing body) with respect to the
                            submission, execution, delivery and closing of the Asset Purchase
                            Agreement;

                   (xi)     it is accompanied by a good faith deposit in the form of a wire
                            transfer (to a bank account specified by the Sellers), certified check
                            or such other form acceptable to the Sellers, in consultation with
                            the Consultation Parties, payable to the order of the Sellers (or such
                            other party as the Sellers may determine) in an amount equal to
                            10% of the Purchase Price (a “Good Faith Deposit”); provided,
                            however, none of the Prepetition Secured Lender, Administrative
                            Agent, or Stalking Horse Bidder shall have to provide a Good Faith
                            Deposit to the extent of any credit bid, the Credit Bid, or the
                            Stalking Horse Agreement, as applicable;

                   (xii)    it contains a detailed description of how the Qualified Bidder
                            intends to treat current employees of the Sellers;

                   (xiii)   it is received prior to the Bid Deadline (as defined below).

The Stalking Horse Bidder shall be deemed a Qualified Bidder, and the Stalking Horse Agreement will
be deemed a Qualified Bid, for all purposes in connection with the bidding process, the Auction, and
the Sale without compliance with the above enumerated requirements.

The Sellers reserve the right to negotiate with any Qualified Bidder in advance of the Auction to cure
any deficiencies in a bid that is not initially deemed a Qualified Bid.


DOCS_SF:103744.2
              Case:20-01947-jwb        Doc #:184-1 Filed: 07/22/2020          Page 7 of 20



No later than two (2) business days prior to the Auction, the Sellers shall notify the Stalking Horse Bidder
(if any), the Committee, the Administrative Agent, and all Potential Bidders in writing as to whether or
not any bids constitute Qualified Bids, and will notify each Qualified Bidder that has submitted a bid
whether such Qualified Bidder’s bid constitutes a Qualified Bid promptly after such determination has
been made.

Each Potential Bidder shall comply with all reasonable requests for additional information by the Sellers
or their advisors regarding such Potential Bidder’s financial wherewithal to consummate the Sale. Failure
by the Potential Bidder to comply with such requests may be a basis for the Sellers to determine that a
Potential Bidder is not a Qualified Bidder and that bid made by a Potential Bidder or a Qualified Bidder
is not a Qualified Bid.

        D.         Bid Deadline

A Qualified Bidder that desires to make a bid will deliver written copies via email of its bid to the
following parties (collectively, the “Notice Parties”): (i) the Debtors (Mark A. Sellers, III at
mark@barflyventures.com and Ned Lidvall at nlidvall@barflyventures.com); (ii) counsel to the Debtors
(John Lucas at jlucas@pszjlaw.com and Jason Rosell at jrosell@pszjlaw.com); (iii) the investment
banker to the Debtors (Robert Hersch at rhersch@mastodonventures.com); (iv) counsel to the
Committee (Michael Brandess at mbrandess@sfgh.com); and (v) counsel to the Administrative Agent
(Nathan Gimpel at nathangimpel@paulhastings.com) so as to be received by the foregoing parties no
later than August 21, 2020 at 4:00 p.m. (Eastern Time) (the “Bid Deadline”). The Bid Deadline may
be extended by the Sellers in consultation with the Consultation Parties.

        E.         Evaluation of Competing Bids

A Qualified Bid will be valued based upon several factors including, without limitation, (1) the amount
of the Purchase Price provided by such bid, (2) the risks and timing associated with consummating such
bid, any proposed revisions to the Stalking Horse Agreement and/or the proposed sale order, (3) the
number of employees being retained, (4) the value of assumed liabilities, (5) cash component to pay, or
assumption of, all cure costs, and (6) any other factors deemed relevant by the Sellers, in consultation
with the Consultation Parties. The Prepetition Secured Lender, Administrative Agent, or the Stalking
Horse Bidder, as applicable, shall have the right to credit bid up to a maximum of $20 million of the
obligations owed by the Sellers under that certain Credit Agreement dated as of August 31, 2015.

        F.         No Qualified Bids

If the Sellers do not receive any Qualified Bids other than the Stalking Horse Agreement, no Auction (as
defined below) will be held and the Stalking Horse Bidder will be named the Successful Bidder upon the
expiration of the Bid Deadline.




DOCS_SF:103744.2
              Case:20-01947-jwb          Doc #:184-1 Filed: 07/22/2020          Page 8 of 20



IV.     THE AUCTION PROCESS

        A.         The Auction

If the Sellers receive more than one Qualified Bid (including a Stalking Horse Agreement), the Sellers
will conduct an auction of the Purchased Assets (the “Auction”), which shall take place on August 24,
2020 at 10:00 a.m. (Eastern Time), at the offices of Warner Norcross + Judd LLP, 1500 Warner
Building, 150 Ottawa Avenue, NW, Grand Rapids, Michigan 49503, or such other date, time, and
location (including by video conference) as shall be timely communicated to all entities entitled to attend
the Auction. The Auction, which shall be recorded and transcribed and shall run in accordance with the
following procedures:

                   (i)     only Qualified Bidders (including the Stalking Horse Bidder, if
                           any) who have timely submitted Qualified Bids will be entitled to
                           make any subsequent bids at the Auction;

                   (ii)    the Stalking Horse Bidder will be entitled to make subsequent bids
                           for all or substantially all or any combination of the Purchased
                           Assets comprised of further credit bids, cash, additional or
                           different consideration of any type, or any combination of the
                           foregoing;

                   (iii)   each Qualified Bidder shall be required to confirm that it has not
                           engaged in any collusion, within the meaning of section 363(n) of
                           the Bankruptcy Code with respect to any Bids submitted or not
                           submitted in connection with the Sale;

                   (iv)    at least one (1) business day prior to the Auction, each Qualified
                           Bidder who has timely submitted a Qualified Bid must inform the
                           Sellers whether it intends to attend the Auction and all Qualified
                           Bidders wishing to attend the Auction must have at least one
                           individual representative with authority to bind such Qualified
                           Bidder in attendance at the Auction in person; provided that in the
                           event a Qualified Bidder elects not to attend the Auction, such
                           Qualified Bidder’s Qualified Bid shall nevertheless remain fully
                           enforceable against such Qualified Bidder until the selection of the
                           Successful Bidder and Back-Up Bidder at the conclusion of the
                           Auction. At least one (1) business day prior to the Auction, the
                           Sellers will provide copies of the Qualified Bid, or combination of
                           Qualified Bids, which the Sellers believe, after consultation with
                           the Consultation Parties, is the highest or otherwise best offer for
                           all or any portion of the Purchased Assets (the “Starting Bid”) to
                           the Stalking Horse Bidder and all other Qualified Bidders who have
                           timely submitted Qualified Bids. For the avoidance of doubt, the
                           Starting Bid may comprise multiple Qualified Bids if bids are
                           submitted for less than all of the Purchased Assets, so long as the
                           aggregate consideration paid in connection with such multiple

DOCS_SF:103744.2
              Case:20-01947-jwb            Doc #:184-1 Filed: 07/22/2020           Page 9 of 20



                            Qualified Bids, taken together, represents the highest or otherwise
                            best offer for the Purchased Assets;

                   (v)      all Qualified Bidders who have timely submitted Qualified Bids
                            will be entitled to be present for all Subsequent Bids (as defined
                            below) at the Auction, and the actual identity of each Qualified
                            Bidder will be disclosed on the record at the Auction;

                   (vi)     the Sellers, after consultation with the Consultation Parties, may
                            modify, employ, and announce at the Auction additional or
                            amended procedural rules that are reasonable under the
                            circumstances for conducting the Auction, provided that such rules
                            (i) are not inconsistent with the Bidding Procedures, the
                            Bankruptcy Code, or any order of the Court entered in connection
                            herewith; and (ii) are disclosed to each Qualified Bidder attending
                            the Auction;

                   (vii)    bidding at the Auction will begin with the Starting Bid and
                            continue in bidding increments (each, a “Subsequent Bid”)
                            providing a net value to the Sellers’ estates of at least $100,000
                            above the prior bid. After the first round of bidding and between
                            each subsequent round of bidding, the Sellers, after consultation
                            with the Consultation Parties, shall announce the bid (and the value
                            of such bid) that they believe to be the highest or otherwise best
                            bid (each, the “Leading Bid”);

                   (viii)   a round of bidding will conclude after each participating Qualified
                            Bidder has had the opportunity to submit a Subsequent Bid with
                            full knowledge of the Leading Bid;

                   (ix)     except as specifically set forth herein, for the purpose of evaluating
                            the value of the Purchase Price provided by each Subsequent Bid
                            (including any Subsequent Bid by a Stalking Horse Bidder), the
                            Sellers shall consider the Break-Up Fee, if applicable, as well as
                            any additional liabilities to be assumed by a Qualified Bidder, and
                            any additional costs which may be imposed on the Sellers; and

                   (x)      the Sellers may accept bids for any portion of the Purchased Assets,
                            as well as bids for substantially all of the Purchased Assets;
                            provided, however, that a Qualified Bid that offers to purchase
                            only a portion of the Purchased Assets may only be part of the
                            Successful Bid to the extent that the value of such Qualified Bid,
                            in combination with the value of other Qualified Bids for other
                            Purchased Assets, exceeds the value ofany then-pending Qualified
                            Bid for all or substantially all the Purchased Assets.

        B.         Selection of Successful Bid

DOCS_SF:103744.2
             Case:20-01947-jwb           Doc #:184-1 Filed: 07/22/2020           Page 10 of 20



Prior to the conclusion of the Auction, the Sellers, in consultation with the Consultation Parties, will
review and evaluate each Qualified Bid submitted at the Auction in accordance with the procedures set
forth herein and determine which offer is the highest or otherwise best offer (one or more such bids,
collectively the “Successful Bid” and the bidder(s) making such bid(s), collectively, the “Successful
Bidder”), and communicate to the Auction participants the identity of the Successful Bidder and the
details of the Successful Bid. The determination of the Successful Bid by the Sellers at the conclusion of
the Auction shall be final, subject to approval by the Court, provided that if the Successful Bidder has
not been consented to by the Administrative Agent then the rights of the Administrative Agent to object
to such Sale on any grounds are expressly reserved. In determining whether a bid is a Successful Bid,
in the exercise of their reasonable, good-faith business judgment, and in the exercise of their fiduciary
duties, the Sellers shall, in good faith, consider, inter alia, the following factors:

                   (i)     The total expected consideration to be received by the Sellers;

                   (ii)    The likelihood of the bidder’s ability to close a transaction and the
                           timing thereof; and

                   (iii)   The expected net benefit to the Debtors’ estates.

The Qualified Bidder with the next highest or otherwise best Qualified Bid, as determined by the Sellers
in consultation with the Consultation Parties, will be required to serve as the back-up bidder (“Back-Up
Bidder”) and its bid open and irrevocable until the later to occur of twenty (20) days after the Sale
Hearing and closing on the Successful Bid with the Successful Bidder. If the Successful Bidder fails to
consummate the Sale, the Back-Up Bidder will be deemed to be the new Successful Bidder, and the
Sellers will be authorized and directed to consummate the Sale with the Back-Up Bidder without further
order of the Court.

Within two (2) business days after conclusion of the Auction, the Successful Bidder shall complete and
execute all agreements, contracts, instruments and other documents necessary to consummate the
Successful Bid. Within one (1) business day after conclusion of the Auction, the Sellers shall file a
notice with the Court setting forth the results of the Auction, which shall (a) identify the Successful
Bidder and the Back-Up Bidder; (b) include a copy of the Successful Bid and the Back-Up Bid or a
summary of all material terms of such bids, including any assumption and assignment of Contracts
contemplated thereby; and (c) set forth the date, time and location of the Sale Hearing and any other
relevant dates or other information necessary to reasonably apprise the Notice Parties of the outcome of
the Auction. The Sellers will sell the Purchased Assets to the Successful Bidder pursuant to the terms
of the Successful Bid upon the approval of such Successful Bid by the Court at the Sale Hearing.




DOCS_SF:103744.2
             Case:20-01947-jwb          Doc #:184-1 Filed: 07/22/2020     Page 11 of 20



        C.         Return of Deposits

The Good Faith Deposit of the Successful Bidder shall, upon consummation of the Successful Bid, be
credited to the purchase price paid. If the Successful Bidder fails to consummate the Successful Bid,
then the Good Faith Deposit shall be forfeited to, and retained by, the Sellers in accordance with the
applicable Asset Purchase Agreement. All Good Faith Deposits shall be returned to each bidder not
selected by the Seller as the Successful Bidder or the Back-Up Bidder no later than seven (7) calendar
days following the conclusion of the Auction. The Good Faith Deposit of the Back-Up Bidder shall be
returned to the Back-Up Bidder no later than seven (7) calendar days following the closing of the Sale
to the Successful Bidder.

V.      SALE HEARING

The Sellers will seek entry of an order from the Court at a hearing (the “Sale Hearing”) to begin on or
about August 27, 2020 at 10:00 a.m. (Eastern Time), subject to the availability of the Court, to approve
and authorize the Sale to the Successful Bidder on the terms and conditions memorialized in the
Successful Bid and in accordance with the Bidding Procedures. The hearing will be conducted by
videoconferencing using the Zoom Cloud Meeting Program/App. Any party or attorney who wishes to
appear at the hearing must register by no later than August 26, 2020 at 1:00 p.m. Eastern time.
Information about registration is available on the Court’s website under Covid-19 Notices,
https://www.miwb.uscourts.gov/covid-19-notices.




DOCS_SF:103744.2
             Case:20-01947-jwb   Doc #:184-1 Filed: 07/22/2020   Page 12 of 20




                       Exhibit 2 to Bidding Procedures Order

                            Notice of Auction and Sale Hearing




DOCS_SF:103744.2
                 Case:20-01947-jwb                Doc #:184-1 Filed: 07/22/2020                      Page 13 of 20



                                   UNITED STATES BANKRUPTCY COURT
                                 FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:                                                              Chapter 11

    BARFLY VENTURES, LLC, et al.                                        Case No. 20-01947-jwb

                       Debtors. 1                                       Jointly Administered



                              NOTICE OF AUCTION AND SALE HEARING
PLEASE TAKE NOTICE THAT:

        1.     On July 9, 2020, the above-captioned debtors and debtors-in-possession (the “Debtors”)
filed a motion (the “Motion”)2 [Docket No. 127] for Entry of (I) an Order (A) Approving Bidding
Procedures and Scheduling Sale Hearing, (B) Approving the Form of the Asset Purchase Agreement,
Including the Bid Protections, and (C) Granting Related Relief; and (II) an Order (A) Authorizing the
Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
Other Interests, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases, and (C) Granting Related Relief.

       2.       The Debtors are seeking to sell the Assets to the Successful Bidder(s) or Back-Up
Bidder(s). Approval of the sale of the Assets to either the Successful Bidder(s) or Back-Up Bidder(s)
may result in, among other things, the assumption, assignment and/or transfer by the Debtors of certain
executory contracts and unexpired leases. If you are a party to an executory contract or lease with one
or more of the Debtors, you will receive a separate notice that contains relevant dates and other
information that may impact you as a party to any such executory contract or lease.

         3.     On July 22, 2020, the United States Bankruptcy Court for the Western District of
Michigan entered the Bidding Procedures Order. Pursuant to the Bidding Procedures Order, if the
Debtors receive more than one Qualified Bid (as defined in the Bidding Procedures), an auction for any
or all of the Assets shall take place on August 24, 2020, at 10:00 a.m. (Eastern Time), at the offices of
Warner Norcross + Judd LLP, 1500 Warner Building, 150 Ottawa Avenue, NW, Grand Rapids,
Michigan 49503, or at such other place, time, and location (including by video conference) as the
Debtors shall notify all Qualified Bidders and other invitees and creditors. Only parties that have
1
    The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC (8379);
      9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings, LLC (d/b/a
      Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334); HopCat-Ann Arbor,
      LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit, LLC (8519); HopCat-
      GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)
      (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat) (6242);
      HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC (0252); HopCat-Madison,
      LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935);
      HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
      Restaurant Saloon) (4255).
2
       A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.

DOCS_SF:103744.2                                                    1
             Case:20-01947-jwb        Doc #:184-1 Filed: 07/22/2020          Page 14 of 20



submitted a Qualified Bid in accordance with the Bidding Procedures, attached to the Bidding
Procedures Order as Exhibit 1, by no later than August 21, 2020 at 4:00 p.m. (Eastern Time) (the “Bid
Deadline”), may participate at the Auction. If, however, one or no Qualified Bids are received by the Bid
Deadline, then the Auction will not be held. Any party that wishes to take part in this process and submit
a bid for the Assets must submit its bid prior to the Bid Deadline and in accordance with the Bidding
Procedures. Notwithstanding the foregoing, the Auction shall be conducted openly, and all creditors,
their counsel and any necessary advisors shall be permitted to attend the Auction so long as they provide
counsel for the Debtors no less than two (2) business days’ written notice of their intent to attend the
Auction so that the Debtors can make appropriate arrangements.

         4.      The Sale Hearing to consider approval of the sale of the Assets to the Successful Bidder(s)
or Back-Up Bidder(s) free and clear of all liens, claims and encumbrances (the “Sale”) will be held
before the Honorable Judge Boyd in the United States Bankruptcy Court for the Western District of
Michigan on August 27, 2020, at 10:00 a.m. (Eastern Time) or at such other time thereafter as counsel
may be heard. The Sale Hearing may be adjourned from time to time without further notice to creditors
or parties in interest other than by announcement of the adjournment in open court on the date scheduled
for the Sale Hearing. The hearing will be conducted by videoconferencing using the Zoom Cloud
Meeting Program/App. Any party or attorney who wishes to appear at the hearing must register by no
later than August 26, 2020 at 1:00 p.m. Eastern time. Information about registration is available on the
Court’s website under Covid-19 Notices, https://www.miwb.uscourts.gov/covid-19-notices.

        5.      Objections, if any, to the Sale or other relief requested in the Motion (other than with
respect to (i) cure amounts (which are subject to a separate notice)); or (ii) the conduct of the Auction
or adequate assurance of future performance (which are subject to paragraph 6 below)) must: (i) be in
writing; (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) be filed with the clerk of the
Bankruptcy Court for the Western District of Michigan on or before August 25, 2020 at 5:00 p.m.
Eastern Time) (the “Sale Objection Deadline”) and be served upon: (i) counsel to the Debtors (John
Lucas at jlucas@pszjlaw.com and Jason Rosell at jrosell@pszjlaw.com); (ii) counsel to the Committee
(Michael Brandess at mbrandess@sfgh.com); and (iii) counsel to the Administrative Agent (Nathan
Gimpel at nathangimpel@paulhastings.com).

       6.    Objections, if any, to the conduct of the Auction, or adequate assurance of future
performance by the Successful Bidder may be raised at the Sale Hearing.

       7.     Unless an objection is timely served and filed in accordance with this notice, it may not
be considered by the bankruptcy court and the bankruptcy court may grant the relief requested in the
motion without further hearing and notice.

        8.      This Notice and the Sale Hearing is subject to the complete terms and conditions of the
Motion, the Bidding Procedures Order, and the Bidding Procedures, which shall control in the event of
any conflict and the Debtors encourage parties-in-interest to review such documents in their entirety.
Parties interested in receiving more information regarding the sale of the Assets or in obtaining a copy
of any related document, subject to any necessary confidentiality agreement, may make a written request
to counsel for the Debtors by emailing John Lucas at jlucas@pszjlaw.com and Jason Rosell at
jrosell@pszjlaw.com.



DOCS_SF:103744.2                                    2
             Case:20-01947-jwb   Doc #:184-1 Filed: 07/22/2020       Page 15 of 20



Dated:                                  Respectfully submitted,

                                        WARNER NORCROSS + JUDD LLP

                                        /s/ DRAFT
                                        Rozanne M. Giunta (P29969)
                                        Stephen B. Grow (P39622)
                                        Elisabeth M. Von Eitzen (P70183)
                                        1500 Warner Building
                                        150 Ottawa Avenue, NW
                                        Grand Rapids, Michigan 49503
                                        Telephone: (616) 752-2000
                                        Counsel for Debtor

                                        PACHULSKI STANG ZIEHL & JONES LLP

                                        John W. Lucas
                                        Jason Rosell
                                        Steven W. Golden
                                        150 California Street, 15th Floor
                                        San Francisco, California 94111
                                        Telephone: (415) 263-7000

                                        Proposed Counsel to the Debtors




DOCS_SF:103744.2                             3
             Case:20-01947-jwb   Doc #:184-1 Filed: 07/22/2020   Page 16 of 20




                       Exhibit 3 to Bidding Procedures Order

                           Notice of Assumption and Assignment




DOCS_SF:103744.2
              Case:20-01947-jwb           Doc #:184-1 Filed: 07/22/2020                 Page 17 of 20




                             UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN


    In re:                                                      Chapter 11

    BARFLY VENTURES, LLC, et al.                                Case No. 20-01947-jwb

                     Debtors. 1                                 Jointly Administered



                  NOTICE OF ASSUMPTION AND ASSIGNMENT
             OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.       On July 21, 2020, the United States Bankruptcy Court for the Western District of
Michigan (the “Bankruptcy Court”) entered an order (the “Bidding Procedures Order”),2 pursuant
to sections 105(a), 363, and 365 of Title 11 of the United States Code (the “Bankruptcy Code”) and
Rules 2002, 6004, and 6006 of the Federal Rules of Bankruptcy Procedure, in the chapter 11 cases
of the above-captioned debtors and debtors in possession (the “Debtors”) approving, among other
things, the fixing of cure amounts (the “Cure Amounts”) related to the Debtors’ potential
assumption and assignment of certain executory contracts and unexpired leases (the “Executory
Contracts and Unexpired Leases”) listed on Exhibit A annexed hereto in connection with the sale
(the “Sale”) of substantially all of the Debtor’s assets (the “Assets”). The Debtors may assume
and assign the Executory Contracts and Unexpired Leases to the Successful Bidder or Back-Up
Bidder for the Assets under the bidding procedures (the “Bidding Procedures”) approved by the
Bankruptcy Court and attached to the Bidding Procedures Order as Exhibit 1. A hearing to
consider approval of the Sale of the Assets to a Successful Bidder or Back-Up Bidder free and clear
of all liens, claims and encumbrances will be held before the Honorable Judge Boyd in the United
States Bankruptcy Court for the Western District of Michigan on August 27, 2020, at 10:00 a.m.
(Eastern Time), or at such other time thereafter as counsel may be heard (the “Sale Hearing”).

       2.     The Debtors have identified the Executory Contract(s) or Unexpired Lease(s) to
which you are a party listed on Exhibit A. In the event that a determination is made by the Debtors

1
    The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
      (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
      LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
      HopCat-Ann Arbor, LLC (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-
      Detroit, LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis,
      LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a
      HopCat,-KC, LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-
      Louisville, LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St.
      Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC
      (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon) (4255).
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Bidding Procedures
      Order.

DOCS_SF:103744.2                                            1
           Case:20-01947-jwb      Doc #:184-1 Filed: 07/22/2020          Page 18 of 20




and the Successful Bidder(s) or Back-Up Bidder(s) to seek assumption and assignment of such
Executory Contract(s) or Unexpired Lease(s) in connection with the Sale, the Debtors believe that
any and all defaults (other than the filing of these Chapter 11 Cases) and actual pecuniary losses
under the Executory Contracts and Unexpired Leases can be cured by the payment of the Cure
Amounts listed on Exhibit A annexed hereto. If no amount is listed on the Notice of Assumption
and Assignment with respect to an Executory Contract or Unexpired Lease, the Debtors believe
that there is no Cure Amount applicable to such Executory Contract or Unexpired Lease.

       3.       Any objections to the amount asserted as the Cure Amount (each, a “Cure
Objection”), must be in writing and shall set forth the cure amount being claimed by the objecting
party and the dates and corresponding amounts of the alleged defaults by the Debtors. If a Cure
Objection is timely filed, the Debtors, with the approval of the Successful Bidder, may resolve any
Cure Objection by mutual agreement with the objecting counterparty to any Executory Contract or
Unexpired Lease without further order of the Court. In the event that the Debtors, the Successful
Bidder and any objecting party are unable to consensually resolve any Cure Objection prior to the
Sale Hearing, the Debtors shall request that the Court resolve such Cure Objection at the Sale
Hearing.

       4.     To be considered a timely Cure Objection, the Cure Objection must be filed with
the Bankruptcy Court and served upon the following parties by no later than August , 2020 at
4:00 p.m. (Eastern Time): (i) counsel to the Debtors (John Lucas at jlucas@pszjlaw.com and
Jason Rosell at jrosell@pszjlaw.com); (ii) counsel to the Committee (Michael Brandess at
mbrandess@sfgh.com); and (iii) counsel to the Administrative Agent (Nathan Gimpel at
nathangimpel@paulhastings.com) (collectively, the “Objection Notice Parties”).

        5.      Any objections to the assumption and assignment of an Executory Contract or
Unexpired Lease (other than a Cure Objection), including the proposed form of adequate assurance
of future performance with respect to an Executory Contract or Unexpired Lease (each, an
“Adequate Assurance Objection”), must be in writing and shall state with specificity the legal and
factual basis for objection to assumption and assignment of an Executory Contract or Unexpired
Lease and include all supporting documentation. If an Adequate Assurance Objection is timely
filed, the Debtors, with the approval of the Successful Bidder, may resolve any Adequate
Assurance Objection without further order of the Court. In the event that the Debtors, the
Successful Bidder, and any objecting party are unable to consensually resolve any Adequate
Assurance Objection prior to the Sale Hearing, the Debtors shall request that the Court resolve
such Adequate Assurance Objection at the Sale Hearing.

       6.      To be considered a timely Adequate Assurance Objection, the Adequate Assurance
Objection must be filed with the Bankruptcy Court and served upon the Objection Notice Parties
by no later than August 26, 2020 at 4:00 p.m. (Eastern Time).

       7.      Unless a Cure Objection or Adequate Assurance Objection is timely filed and
served, the assumption and assignment of the applicable Executory Contracts and Unexpired
Leases will proceed without further notice at the Sale Hearing.



DOCS_SF:103744.2                                  2
           Case:20-01947-jwb      Doc #:184-1 Filed: 07/22/2020          Page 19 of 20




       8.      Parties that fail to file and serve timely a Cure Objection and/or Adequate
Assurance Objection, as applicable, shall (i) be forever barred from objecting to the Cure Amount
and from asserting any additional cure or other amounts with respect to such Executory Contract
or Unexpired Lease and the Debtors shall be entitled to rely solely upon the Cure Amount listed
on Exhibit A; and (ii) subject to the procedures for objecting to adequate assurance of future
performance as set forth herein and in the Bidding Procedures Order, be deemed to have consented
to the assumption and assignment of such Executory Contract or Unexpired Lease to the
Successful Bidder or Back-Up Bidder and shall be forever barred and estopped from asserting or
claiming against the Debtors, the Successful Bidder or Back-Up Bidder, in relation to this sale,
that any additional amounts are due or defaults exist, or additional conditions to assumption,
assignment and/or transfer must be satisfied, under such Executory Contract or Unexpired Lease.

        9.     If no Cure Amounts are due under an Executory Contract or Unexpired Lease, or if
the non-Debtor party agrees to the Cure Amounts listed on Exhibit A hereto, and the non-Debtor
party to the Executory Contract or Unexpired Lease does not otherwise object to the Debtors’
assumption and assignment of the Executory Contract or Unexpired Lease, no further action needs
to be taken on the part of that non-Debtor party.

        10.     The Successful Bidder(s) or the Back-Up Bidder(s), as the case may be, may
determine to exclude any Executory Contract or Unexpired Lease from the list of Executory
Contracts and Unexpired Leases proposed to be assumed and assigned under the applicable asset
purchase agreement through the closing of the Sale; provided, however, the non-Debtor party or
parties to any such excluded contract or lease will be notified of such exclusion by written notice
by electronic mail within two (2) business days of such determination and the Debtors will file a
notice of such determination with the Court.

        11.    The Debtors’ decision to sell and assign to the Successful Bidder(s) or Back-Up
Bidder(s) the Executory Contracts and Unexpired Leases is subject to Bankruptcy Court approval
and the closing of the Sale. Accordingly, absent such closing, the Executory Contracts and
Unexpired Leases shall not be deemed to be sold and assigned, and shall in all respects be subject
to further administration under the Bankruptcy Code. The inclusion of any document on the list
of Executory Contracts and Unexpired Leases shall not constitute or be deemed to be a
determination or admission that such document is, in fact, an executory contract or unexpired lease
within the meaning of the Bankruptcy Code (all rights with respect thereto being expressly
reserved). Nor shall the inclusion of any document constitute an admission of liability by the
Debtors or their estates.

Dated:                                       Respectfully submitted,

                                             WARNER NORCROSS + JUDD LLP

                                             /s/ DRAFT
                                             Rozanne M. Giunta (P29969)
                                             Stephen B. Grow (P39622)
                                             Elisabeth M. Von Eitzen (P70183)


DOCS_SF:103744.2                                  3
           Case:20-01947-jwb   Doc #:184-1 Filed: 07/22/2020      Page 20 of 20




                                       1500 Warner Building
                                       150 Ottawa Avenue, NW
                                       Grand Rapids, Michigan 49503
                                       Telephone: (616) 752-2000
                                       Counsel for Debtor

                                       PACHULSKI STANG ZIEHL & JONES LLP

                                       John W. Lucas
                                       Jason Rosell
                                       Steven W. Golden
                                       150 California Street, 15th Floor
                                       San Francisco, California 94111
                                       Telephone: (415) 263-7000

                                       Proposed Counsel to the Debtors




DOCS_SF:103744.2                            4
